                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:18-cr-00186

CONNOR ANTHONY PUTILLION




                MEMORANDUM OPINION AND PROTECTIVE ORDER

          Pending before the court is the Government’s Motion to Seal [ECF No. 29]. The

Motion seeks to seal the Government’s Motion for Entry of a Protective Order

Governing Discovery Relating to Minor Victims (“Motion for Protective Order”) [ECF

No. 29-2] and its Proposed Protective Order Governing Discovery Relating to Minor

Victims (“Proposed Protective Order”) [ECF No. 29-3]. For the reasons discussed

below, the Motion to Seal [ECF No. 29] is DENIED. Also pending before the court is

the Government’s Motion for Protective Order [ECF No. 29-2]. For the reasons

discussed below, the Motion for Protective Order [ECF No. 29-2] is GRANTED.

     I.      Background

          On September 12, 2018, a federal grand jury returned a single-count

indictment charging the defendant, Connor Putillion, with violating 18 U.S.C.

§§ 2423(a) and 2423(e) for knowingly transporting a known individual who had not

attained the age of 18 years in interstate commerce, with the intent that the
individual engage in sexual activity for which any person could be charged with a

criminal offense, and attempting to do so. (Indictment, ECF No. 18.) The defendant

allegedly drove a minor from West Virginia across state lines to Virginia. During the

trip, the defendant allegedly touched inappropriately the minor victim’s inner thigh

while playing the “nervous game.”1 He also allegedly rubbed her vagina through her

clothing after arriving at their destination and attempted to persuade her to send

nude images of herself on her cellphone after the fact.

          On September 27, 2018, the Government filed its Motions seeking, inter alia,

a protective order under the Child Victims’ and Child Witnesses’ Rights Act (“the

Act”). The response period has lapsed, and the Motions are unopposed.

    II.      Discussion

          There are two issues before the court with respect to the Government’s Motion

for Protective Order: (1) whether the Act applies to the alleged minor victim and (2)

if so what protective measure should be taken. I will address any applicable protective

measure in turn. I will then discuss the merits of the Government’s Motion to Seal.

          a. Child Victims’ and Child Witnesses’ Rights Act

          The Act protects children under the age of eighteen who are or are alleged to

be “victim[s] of a crime of physical abuse, sexual abuse, or exploitation.” 18 U.S.C.

§ 3509(a)(2)(A). The Act defines “sexual abuse” as including the “employment, use,

persuasion, inducement, enticement, or coercion of a child to engage in . . . sexually


1      The “nervous game” is where a person places his hand on another’s thigh and slowly moves it
toward the other’s genital area until the other becomes “nervous.”
                                                2
explicit conduct or the rape, molestation prostitution, or other form of sexual

exploitation of children.” § 3509(a)(8). Included under “sexually explicit conduct” is

“sexual contact,” which means “the intentional touching, either directly or through

clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any person

with an intent to abuse, humiliate, harass, degrade, or arouse or gratify sexual desire

of any person.” § 3509(a)(9)(A).

      The alleged conduct falls under the plain language of the Act: The nervous

game and seeking nude photos lie in “persuasion, inducement, enticement, or coercion

of a child to engage in . . . sexually explicit conduct.” Grabbing her inner thigh while

moving toward her genitals lies in “molestation” and “sexual contact.” Rubbing her

vagina through her pajamas is unquestionably “sexual contact.” The next question,

however, is whether any of the conduct is a crime. But that question is easily resolved

with only one of the allegations: rubbing the minor’s vagina through her clothing is a

punishable crime in both West Virginia and Virginia. See Va. Code Ann. § 18.2-67.4:2

(West 2018) (“Sexual abuse of a child under 15 years of age”); W. Va. Code Ann. § 61-

8B-7(a)(1) (West 2018) (“Sexual abuse in the first degree”).

      To be sure, while the Act may not necessarily include victims purely of the

charged offense of transporting a minor in interstate commerce with the requisite

intent under § 2423(a), the allegations of crimes against the minor are more than

that. Cf. United States v. Anderson, 139 F.3d 291, 295, 301–02 (1st Cir. 1998) (finding

that application of § 3509(d) did not violate the constitutional rights of defendants


                                           3
who were charged with violating 18 U.S.C. § 2423(a)). The child is alleged to be “a

victim of a crime of . . . sexual abuse.” § 3509(a)(2)(A). The Act’s protections need not

rest on the crime charged in the Indictment. Therefore, I find that the Act’s

protections apply to the alleged minor victim.

        b. Privacy Protection and Filing Under Seal

        Finding that the Act applies, I now move on to the second question of what

protections apply. Pursuant to § 3509(d), I ORDER the following mandatory

protections:

                (A) A person acting in a capacity described in
                    subparagraph (B) in connection with a criminal
                    proceeding shall—

                        (i) keep all documents that disclose the name or any
                        other information concerning a child 2 in a secure
                        place to which no person who does not have reason
                        to know their contents has access; and

                        (ii) disclose documents described in clause (i) or the
                        information in them that concerns a child only to
                        persons, who by reason of their participation in the
                        proceeding, have reason to know such information.

                (B) Subparagraph (A) applies to—

                        (i) all employees of the Government connected with
                        the case, including employees of the Department of
                        Justice, any law enforcement agency involved in the
                        case, and any person hired by the Government to
                        provide assistance in the proceeding;

                        (ii) employees of the court;


2        A “child” for purposes of § 3509(d) is “a person who is under the age of 18, who is or is alleged
to be a victim of a crime of physical abuse, sexual abuse, or exploitation.” § 3509(a)(2)(A).
                                                    4
                      (iii) the defendant and employees of the defendant,
                      including the attorney for the defendant and persons
                      hired by the defendant or the attorney for the
                      defendant to provide assistance in the proceeding;
                      and

                      (iv) members of the jury.

      It is further ORDERED that

                [a]ll papers to be filed in court that disclose the name of or
                any other information concerning a child shall be filed
                under seal without necessity of obtaining a court order. The
                person who makes the filing shall submit to the clerk of the
                court—

                      (A) the complete paper to be kept under seal; and

                      (B) the paper with the portions of it that disclose the
                      name of or other information concerning a child
                      redacted, to be placed in the public record.

§ 3509(d)(2).

      c. Additional Protective Orders

          1. The Minor Victim’s Initials

      The Government requests that during trial and all pre- and post-trial

proceedings in this case, the minor victim involved be referred to by her first and last

initials only. Under the Act, in addition to the foregoing protections, the court “may

provide for any other measure that may be necessary to protect the privacy of the




                                              5
child,” “if the court determines that there is a significant possibility that such

disclosure would be detrimental to the child.” § 3509(d)(3)(B)(ii).

      I find that there is a significant possibility that disclosing the minor victim’s

identity would be detrimental to the minor. The defendant was a United States

Marine in a high-profile position. Thus, it is likely that this case will draw significant

media attention. The nature of the minor’s testimony and young age warrants

protecting her identity. Disclosing the minor’s name would likely subject her to

scrutiny from the press, her classmates, and the community, likely harming her well-

being and causing additional emotional trauma and personal embarrassment. Not

protecting her identity at trial would otherwise render the protections under

§ 3509(d) meaningless.

      I also find that such measure is narrowly tailored to further the compelling

interest in “safeguarding the physical and psychological well-being of a minor.” See

Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604–05 (1982). The court is not

closing the courtroom wholesale but merely requiring that the minor be referred to

by her first and last initials. The defendant will have an opportunity to cross examine,

and any perceived prejudice can be resolved with a simple instruction to the jury.

This limited restriction adequately protects the minor’s well-being while preserving

the public’s right to have open access to the courts, the defendant’s right to a public

trial, and the defendant’s right to confront accusers. See United States v. Anderson,




                                            6
139 F.3d 291, 301–02 (1st Cir. 1998) (upholding the district court’s decision

prohibiting the disclosure of the last names of two juvenile witnesses at trial).

      Therefore, I ORDER that the minor victim be referred to only by first and last

initials throughout this matter.

          2. Other Sensitive Material

      In the course of the proceedings, the minor has been interviewed by audio

recording, and there has been a forensic examination of the minor’s cellphone. The

Government additional protective measure concerning these materials. Consistent

with § 3509(d)(3)(B)(ii) and the foregoing analysis, I ORDER that the United States

shall provide a copy of the audio recorded interview with the minor victim as well as

a copy of the forensic examination of the minor victim’s cellphone (“the Materials”) to

the defendant’s counsel subject to the following special conditions:

   1. The Materials shall remain in the sole custody of the office of the
      defendant’s counsel (“the Office”) in a safe location inside the office;

   2. The Office shall establish a means by which any removal or return of
      the Materials will be recorded.

   3. All access to the Materials shall be recorded, and any agent of the Office
      must be shown a copy of this Protective Order before access;

   4. The Materials shall not at any time be in the defendant’s custody,
      control, or possession, unless it is in the presence of his counsel, or be
      placed on the Office’s computer system;

   5. If copies of the Materials are needed for purposes of creating trial
      exhibits or review by an Office agent located outside the Southern
      District of West Virginia, the United Sates must authorize such copies
      and document such duplication. Any exhibits or copies and the handling
      thereof must comply with this Protective Order; and

                                           7
   6. Should the Office withdraw from this case and a new attorney succeeds
      it, the Materials must be returned to the United States Attorney’s office.

      d. Motion to Seal

      In addition to this Protective Order, the Government moves to seal its Motion

for Protective Order [ECF No. 29-2] and Proposed Protective Order [ECF No. 29-3]

(“the Filings”). The Government argues that the Filings contain sensitive information

and therefore must be sealed. I disagree. After carefully reviewing the materials, I

find that they do not identify any minor victim or contain any information concerning

a child that might lead to identification. I find that sealing these Filings does not

outweigh the public’s interest in an open and transparent court system or the

defendant’s right to a public trial, and it does not further the compelling government

interest of safeguarding the physical and psychological well-being of a minor. See

Globe, 457 U.S. at 604–05. As such, the Government’s Motion to Seal [ECF No. 29] is

DENIED.

   III.     Conclusion

      For the foregoing reasons, the court GRANTS the Government’s Motion for

Protective Order [ECF No. 29-2] and DENIES the Government’s Motion to Seal [ECF

No. 29]. The court further ORDERS that docket numbers 29, 29-1, 29-2, and 29-3 be

unsealed.




                                          8
      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Protective Order to the defendant and counsel, the United States Attorney, the

United States Probation Office, and the United States Marshal.

                                     ENTER:       October 18, 2018




                                        9
